       Case 2:15-cr-00168-MRH Document 782-1 Filed 10/29/18 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                               )
                                                       )
               v.                                      )
                                                       )      Criminal No. 15-168
FREDERICK H. BANKS,                                    )
                                                       )
                       Defendant.                      )


                                      ORDER OF COURT

       AND NOW, to-wit, this                  day of                                  , 2018, upon

consideration of the foregoing Motion for Court Order Authorizing An Interim Payment to

Counsel Pursuant to the Criminal Justice Act, 18 U.S.C. §§ 3006A, et seq., and for good cause, it is

hereby ORDERED, ADJUDGED and DECREED that the Motion is GRANTED and that the

voucher for interim payment in this case submitted by Marvin Miller, Esquire shall be processed as

an interim payment in accordance with the provisions of the Criminal Justice Act.


                                                       BY THE COURT:




                                                       Mark R. Hornak
                                                       United States District Judge
